 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Francisco Vasquez

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00175-JCM-BNW
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (Second Request)
13   FRANCISCO VASQUEZ,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Joshua Brister, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Francisco Vasquez,
20   that the Sentencing Hearing currently scheduled on May 21, 2021 at 10:00 a.m., be vacated and
21   continued to a date and time convenient to the Court, but no earlier than forty-five (45) days.
22          The Stipulation is entered into for the following reasons:
23          1.      Counsel for the defendant needs additional time to gather mitigation information
24   for Mr. Vasquez, which is relevant to the sentencing disposition of this case.
25          2.      The defendant is incarcerated and does not object to the continuance.
26          3.      The parties agree to the continuance.
       Case 2:19-cr-00175-JCM-BNW Document 58 Filed 04/29/21 Page 2 of 3




 1        This is the second stipulation to continue filed herein.
 2        DATED this 29th day of April 2021.
 3   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                   /s/ Joshua Brister
     By_____________________________                By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                       JOSHUA BRISTER
 7   Assistant Federal Public Defender              Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00175-JCM-BNW
 4
                   Plaintiff,                      ORDER
 5
            v.
 6
     FRANCISCO VASQUEZ,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Friday,
11                                                            July 9, 2021
     May 21, 2021 at 10:00 a.m., be vacated and continued to _____________________ at the
12   hour of 10:30 a.m.
13
                  May____
            DATED this 3, 2021.
                           day of __________ 2021.
14
                                                                       ___
15
                                            UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                               3
